Case 1:18-cv-04866-GBD Document 181 Filed 02/18/21 Page 1 of 1

 

 

 

 

|
ii7 VELED |)
ee
Dare FETE ER 18-2924
JAMES E. JOHNSON THE CITY OF NEW YORK
Corporation Counsel
LAW DEPARTMENT Susan P. Scharfstein
100 CHURCH STREET Special Federal Litigation Division
NEW YORK, NY 10007 212-356-2355

sscharfs@law.nyc.goy

February 16, 2021 SO ORDERED

Honora Ceoree * Daniels (by ECE) The status conference is adjourned from
United States District Judge 2024 to May 4, 2021 at 8: 45 am.
Southern District of New York February 23, 9 yy

500 Pearl Strect FEB 1 8 2071 : Fie: 6 Dye

New York, NY 10007

ay NM eau YES SeEo Ts A RITOY S

 

Re: Patricia Scott Fleming, et al. v. City of York, et al., 18 CV 4866 (GBD)
Dear Judge Daniels:

I am an attorney in the office of James E. Johnson, Corporation Counsel of the
City of New York, counsel for defendants City of New York, Desmond Blake, Fred Rolle, Jorel
Ward, Curlee Williams, and John Wisti (DOC defendants) in the above-referenced action.

I write to request a 60-day adjournment of the conference scheduled for February
23, 2021, at 9:45 a.m. The parties recently submitted a joint status report on January 29, 2021,
are proceeding with written discovery, and have no discovery disputes at present. Alternatively,
I ask that the Court set the conference for another date that is convenient for the Court as the
February 23, 2021 date presents a scheduling conflict for me. Counsel for the medical
defendants has advised that she consents to this request. Plaintiff's counsel does not object.

The parties thank the Court for its consideration herein.

Respectfully submitted,

/s/Susan P, Scharfstein

Susan P. Scharfstein

ce: All Counsel of Record (by ECF)

 
